COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-326-CV
 
MARIA ESPINOZA, KAREN LARUE,                                        APPELLANTS
SANDRA HURD, ANA PEREZ, AND 
MARIO PEREZ
 
V.
 
TARRANT COUNTY, JPS HEALTH                                            APPELLEES
NETWORK - DIAMOND HILL 
CLINIC, AND THE FORT WORTH 
FIRE DEPARTMENT 
 
------------
 
FROM THE 
67TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
 
        Appellants are attempting to appeal the trial court’s June 27, 2003
dismissal of their lawsuit for want of prosecution.  Their notice of appeal was
due September 25, 2003, at the latest, but was not filed until October 20,
2003.  See Tex. R. App. P. 26.1(a)(3).
        On November 19, 2003, The Fort Worth Fire Department moved to
dismiss the appeal for want of jurisdiction due to Appellants’ failure to timely
file a notice of appeal.  Also, on November 25, 2003, we notified Appellants
that their notice of appeal was not timely filed and that we would dismiss this
case for want of jurisdiction unless Appellants or any party desiring to continue
the appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 42.3.  Appellants did not file a
response.
        The timely filing of a notice of appeal is jurisdictional in this court, and
absent a timely filed notice or extension request, we must dismiss the appeal. 
See Tex. R. App. P. 25.1(b), 26.3, 42.3(a); Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).  Accordingly, we grant The Fort Worth Fire
Department’s motion to dismiss and dismiss this appeal for want of jurisdiction. 
 
                                                          PER CURIAM 
PANEL D:  WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J. 
DELIVERED: December 31, 2003